DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 30 November 2021.

Response to Amendment
Claims 1, 3, 6, and 9 have been amended. Claims 1-9 are pending. Claims 1-9 were indicated as containing allowable subject matter in the previous action (Non-Final Rejection filed on 3 September 2021).
In response to the amendment to the specification, the objection thereto that was presented in the previous action is withdrawn. In response to the replacement drawing sheet, the objection to the drawing is withdrawn. In response to the amendments to the claims, the objections thereto, as well as the rejections of claims 1-9 under 35 USC 112(b), are withdrawn. 

REASONS FOR ALLOWANCE
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-9. The concept of an air compressor, a first pressure swing adsorption tower, a second pressure swing adsorption tower, a buffer tank, a decomposition tank, an exhaust gas scrubber and a vacuum device;


the first pressure swing adsorption tower comprises an outlet, the decomposition tank comprises an inlet connected to the outlet of the first pressure swing adsorption tower through a third valve; the buffer tank comprises an inlet connected to the outlet of the first pressure swing adsorption tower of through a fifth valve;
the second pressure swing adsorption tower comprises an outlet, the inlet of the decomposition tank is connected to the outlet of the second pressure swing adsorption tower through a fourth valve; the inlet of the buffer tank is connected to the outlet of the second pressure swing adsorption tower through a sixth valve;
the buffer tank comprises an outlet that is configured for outputting a treated gas; the decomposition tank comprises an outlet; the exhaust gas scrubber comprises an inlet connected to the outlet of the decomposition tank; the exhaust gas scrubber comprises an outlet; the vacuum device comprises an inlet connected to the outlet of the exhaust gas scrubber; and the vacuum device is configured for discharging an exhaust gas (claim 1) is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Ishikawa et al. (JP2005205094A), which discloses (referencing the attached Espacenet machine translation) an air purification system for decomposing and removing odorous substances and harmful substances in the air (i.e., a system for treating malodorous gas) ([0001]) comprising an adsorption filter box 300 (i.e., an adsorption tower), a photocatalytic deodorizing device 200 (i.e., a decomposition tank), and a scrubber 100 (i.e., an exhaust gas scrubber) (Fig. 1; [0021]). However, the above components are connected in the sequence of the Ishikawa does not suggest the use of two pressure swing adsorption towers or a buffer tank.
Related prior art is Osada et al. (JP2007029921A), which discloses (referencing the attached Espacenet machine translation) an adsorption type deodorization apparatus (Abstract) comprising an adsorption device 1 is filled with a photocatalyst 2 (Fig. 1; [0024]). However, Osada does not suggest that the photocatalyst can be disposed in a separate downstream unit for treating gas exiting the adsorption device.
Jianhua (CN1748836A) discloses an organic waste gas purifying and processing device (Abstract) comprising (Fig. 1) two adsorbers 7 and a purifier 17 that can be a plasma reactor (i.e., a decomposition tank) ([0015]). Liu et al. (CN204619569U) discloses a waste gas treatment system (Abstract) comprising UV photolysis catalyst 4 (i.e., a decomposition tank), a lye spray tower 5 (i.e., an exhaust gas scrubber), and a centrifugal fan 7 (i.e., a vacuum device). However, Liu is directed toward the art of exhaust gas treatment in the production of epichlorohydrin ([0002]), and the skilled practitioner, when attempting to solve the problem of remediating malodorous gas from sludge, would not have had reason to combine the teachings of Jianhua and Liu.
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772